NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THE PARADIGM ALLIANCE, INC.,
Plaintiff-Cross Appellant,
V.
CELERITAS TECHNOLOGIES, LLC AND
CELERITASWORKS, LLC,
Defendants-Appellants,
V.
KEN WILKERSON,
Third Party Defendant-Appellee.
2010-1446, -1449
Appeals from the United States District Court for the
District of Kansas in case no. 07-CV-1121, Judge Eric F.
Me1gren.
ON MOTION
ORDER
Up0n consideration of these recently docketed con-
solidated appeals, we consider whether to transfer this

PARADIGM ALLIANCE V. CELERITAS TECH 2
matter to the United States Court of Appeals for the
Tenth Circuit.
This court’s jurisdiction depends on whether the
plaintiffs complaint as amended establishes that either
the federal patent law creates the cause of action or the
plaintiffs right to relief necessarily depends on resolution
of a substantial question of federal patent law, in that
patent law is a necessary element of one of the well-
pleaded claims. Christicmson, u. Colt In,clu,s. Operatin,g
C0rp., 486 U.S. 800, 822-24 (1988); Chocmberlain Group v.
Skylin.k Tech., Inc., 381 F.3d 1178, 1189 (Fed. Cir. 2004).
lt does not appear that The Paradigm Al1iance, lnc.’s
complaint as amended includes a patent cause of action or
necessarily depends on resolution of a substantial ques-
tion of patent 1aw.
Accordingly,
IT lS ORDERED THATZ
(1) The parties are directed to show cause why this
case should not be transferred to the United States C0urt
of Appea1s for the Tenth Circuit pursuant to 28 U.S.C. §
1631.
(2) The briefing schedule is stayed.
FOR THE COURT
3
 1  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Brian P. Baggott, Esq.
Barry L. Pickens, Esq.
Mark D. Katz, Esq.
s19 _
S_EP 1-"3 2010
.|AN HORBAL¥
CLERK
" either
se o lEwss"“